Title: To George Washington from William Malcom, 8 September 1780
From: Malcom, William
To: Washington, George


                        
                            Sir
                            Camp near Albany Sepr 8 1780
                        
                        Notwithstanding a Number of Difficulties (First of which I have reason to think were very
                            unnecessarily cast in my Way) I got to this Place Yesterday Morning and the Brigade is now encamped near the Town—I find
                            but very few Persons here which manifest a Disposition to forward the Service, although they express
                            great Apprehensions about the Indians—His Excellency the Governor’s Instructions to me are Very Extensive, and I shall most
                            certainly carry them into Effect by some Means or other—and I am very confidentially furnished with all that the Powers of
                            the State can give.
                        I have found no Provisions here— and I enclose written Reports  to and  from
                            the State Agent in this District, and from Mr Cuyler the Continental
                            Purchaser—I have therefore only to wait to avail myself of the Impress Warrant.
                        I hope to relieve Van Schaicks Regiment in ten Days at farthest.
                        I am informed that the Winter Establishment of the Garrison of Fort Schulyer ought to
                            be compleated by the first of November—it will be therefore necessary for me to have Orders from your Excellency upon that Subject—I shall for the present put about 350 of the
                            Men into the Fort whose Times of Service will be up about the first of December, and until I be otherwise
                            directed shall suppose the Winter Garrison to be at least that Number—I send forward one Regiment Tomorrow—they go intirely
                            upon the Prospect of obtaining Provisions from the Country—There is no Magazine at Schenectedy—not one Ration—I find that
                            there are a very large Quantity of Provisions issued there and also at this Place—I have not as yet been able to gain
                            proper Returns and Information about the Propriety of such Expenditures—but shall think it my Duty to do so very soon—because it will be with the greatest Difficulty that the Troops and Armourers (which I find under good Regulations) can be
                            supplied. I have the Honor to be with all possible Respect Your Excellencys most Obedt & very huml. Servt
                        
                            W. Malcom
                        
                        
                            The deputy State Agent (after promising) says "the law does not require that he give me his answer in
                                writting."
                        


                     Enclosure
                                                
                            
                                Sir.
                                Albany Septr 8th 1780
                            
                            The public Service requires that a very considerable Quantity of Provisions should be instantly provided
                                at this Place or Schenectady—I have called upon the State Agent—but have no Prospect of obtaining the least Supply
                                from him—Considering you as a Continental Officer and unconnected in your Purchases with this or any other State; I
                                apply to you and request to know whether you can supply me with any or with what Quantity of Flour, Beef, Pork and
                                Salt—a few Hogsheads of Rum will also be wanted—I ought at least to have 20,000 Rations in 10 Days—I beg your
                                immediate Answer which I shall communicate to His Excellency the General, and therefore request that you explain and
                                account for the Difficulties which arise at present in the Commissary Department.
                            I have Reason to believe that the Grand Army will have Occasion for the Cattle from Connecticut—and
                                therefore I could wish that none may be drawn from that State untill I know the Generals Pleasure on the Subject. I am
                                Sir Yours &c.
                            
                                Willm Malcom
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir.
                                Albany 8th September 1780
                            
                            Your Letter of this Day lays now before, in Answer to which I am to inform you, that by a late Law of
                                this State I am prohibited under severe Penalties to make any Purchases of Supplies for the Army, the purchasing
                                Commissaries under our former Arrangements usual draw forth Supplies from such States as most convenient and speedily
                                promote the Service, and considering myself still an Officer under the Authority of the United States, I conceived it
                                my Duty to give all my Assistance in procuring Provisions, and more especially as I saw the Distresses increasing, I
                                did accordingly by the Advice of General Schuyler about the 20th of August write to the Agents of Massachusetts and
                                Connecticutt for each of them to deliver me at Albany, one hundred Head of fat Cattle, the half of
                                which I directed to be delivered the first Day of every Month and the Remainder about the middle—The Agent of
                                Massachusetts has promised a Compliance—but from Connecticutt I have received no Answer—If the eastern States can
                                fulfill their Supplies 
                                 which Congress have required, Salt and Rum should be called from thence, I have wrote for such an
                                Order from the Commissary General of Purchases, to which I suspect an Answer soon—I should imagine that if the assessed
                                Wheat was collected, which I am informed has been done in some Places, your Requisition for 20,000 Rations in ten Days
                                could very easily be compleated and the like with Beef, the last Article I should not pretend to
                                procure in this State speedily without Cash in Hand—but even without any I should suppose might be drawn considerable
                                Quantites of Wheat from the Country West of this, so as to lay in Something of a Magazine of Flour, provided the Troops
                                can be a proper Cover to the Farmers.
                            Col. Van Schaick can inform you of the Situation of Fort Schulyer, and the absolute Necessity of throwing
                                in thence before the 10th of November a Supply of Provisions for at least three Months.
                            With respect to the Difficulty at present arising in procuring Supplies of Provisions, I can only inform
                                you that the chief Cause in my Opinion is the Want of Cash, perhaps there are also other Reasons but I can assure you
                                every Assistance I can give, shall most chearfully be done—I should advise you to direct the State Agent here to send
                                an Express to Col. Peter Van Ness at Claverac for Cattle; I do not know any Mode in which you can be so speedily
                                supplied. I am Sir with great Esteem Your Most Obedt Servant
                            
                                Jacob Cuyler
                            
                        
                        
                    